COLLIER, C. J.
The only question raised by the assignment of errors is, does the declaration show that the plaintiff is entitled to maintain his action. It is an acknowledged rule, applying to judicial proceedings, that to authorize a party to sue as a plaintiff at law, he must show by the pleadings a legal interest in himself. Here, the party for whose use the suit was brought, was the payee of the note sued on, and for any thing appearing upon the record, had never made another person its proprietor. The fact that it was made payable to the beneficial plaintiff, or bearer, does not make the note suable in the name of any person to whom it may be transferred by delivery. The act of June, 1837, “ To prevent the institution of illegal and oppressive suits in the United States Courts in this State,” expressly inhibits such a mode of passing the legal title in a bond, note, &c.
It is insisted for the defendant in error, that as net injury can *572result to the plaintiff by sustaining the judgment which has been rendered, it should not be vacated. It is certainly true, that the test of error in many cases of irregularity is, can the party complaining be prejudiced; but the present is not a case of that character. Here the error is found in limine, and cannot be cured by ulterior considerations.
The judgment of the County Court must be reversed, and the cause may be remanded if the defendant in error desires it.